Citation Nr: 0407666	
Decision Date: 03/24/04    Archive Date: 04/01/04

DOCKET NO.  03-20 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder.      

2.  Entitlement to service connection for bilateral hearing 
loss.   

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for a right inguinal 
hernia.   

5.  Entitlement to service connection for hemorrhoids.

6.  Entitlement to service connection for peptic ulcer 
disease.  

7.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for right 
neck pain and body stiffness.



8.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
degenerative disc disease of the cervical spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant had active military service from April 1967 to 
April 1969, and from December 1990 to May 1991.  The 
appellant also has unverified periods of service with the 
Texas National Guard and the Army Reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2002 rating action by the 
Department of Veterans Affairs (VA) Regional Office located 
in No. Little Rock, Arkansas (RO). 

With the exception of the issue of entitlement to an 
evaluation in excess of 30 percent for PTSD, the remainder of 
the issues listed on the title page will be discussed in the 
Remand portion of this decision; these issues are remanded to 
the RO via the Appeals Management Center in Washington, D.C.   



FINDINGS OF FACT

1.  The appellant's PTSD is manifested by memory impairment, 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships, resulting in occupational and social 
impairment with reduced reliability and productivity.  

2.  The appellant does not experience symptoms to a degree 
that he is deficient in most areas, such as work, family 
relations, judgment, thinking, or mood.   


CONCLUSION OF LAW

A 50 percent rating for service-connected PTSD is warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are applicable to the appellant's 
claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003).  

Prior to the initial rating decision with regard to the issue 
on appeal, the RO notified the appellant in September 2001, 
of the evidence needed from him to support his claim, and 
what evidence the RO would obtain.  See Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004).  The 
Board further observes that there is no indication that there 
is additional evidence that has not been obtained and that 
would be pertinent to the present claim.  The appellant has 
also been notified of the applicable laws and regulations 
which set forth the criteria for entitlement to an initial 
evaluation in excess of 30 percent for PTSD.  In addition, 
the appellant has been afforded the opportunity to present 
evidence and argument in support of the claim, including at a 
personal hearing at the RO before the Board.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. 
§ 3.159(c).  The duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  In this regard, 
the Board notes that in December 2001 and October 2002, the 
appellant was provided VA psychiatric examinations which were 
pertinent to his service-connected PTSD.  The Board further 
observes that in this case, there is no outstanding evidence 
to be obtained, either by VA or the appellant.  Consequently, 
the Board finds that VA did not have a duty to assist that 
was unmet.  The Board also finds that, in light of the above, 
the facts relevant to this appeal have been fully developed 
and there is no further action to be undertaken to comply 
with the provisions of the regulations implementing the VCAA.  

In this case, the appellant has been provided notice 
regarding the type of evidence needed to establish an initial 
evaluation in excess of 30 percent for his service-connected 
PTSD, and has been provided assistance in obtaining the 
evidence.  Thus, the Board finds that no additional notice or 
duty to assist is required under the provisions of 38 C.F.R. 
§ 3.159.


II.  Factual Background

A private medical report, dated in August 2001, shows that at 
that time, the appellant underwent a psychiatric evaluation.  
According to the report, the appellant indicated that during 
his first period of active military service, he was stationed 
in Vietnam and served as a squad leader with the 199th Light 
Infantry Brigade.  The appellant stated that he remembered 
seeing ants and bugs crawling on dead bodies, and being 
mortared and/or rocketed at least once a week.  He noted that 
he was hit by shrapnel in the right side, but that it was not 
serious enough to seek treatment.  According to the 
appellant, on one occasion when he did not go out on ambush, 
three men were killed that night.  The appellant reported 
that he also had a period of active military service during 
the Persian Gulf War.  He indicated that he was stationed in 
Saudi Arabia during the war, and that he remembered SCUDS 
exploding over his head, oil well smoke that darkened the 
sun, and fleas and flies.   

In the August 2001 private psychiatric evaluation report, the 
appellant stated that following his first period of active 
military service, he worked at the Long Star Army Ammo Plant 
until 1974.  The appellant indicated that he then worked for 
the Cotton Belt Railroad for one year, and was subsequently 
employed at Cooper Tire for one year.  He noted that after 
returning to the railroad for six months, he started working 
at International Paper, where he was currently employed.  
According to the appellant, he had been married since 
September 1966 and had two children.  The appellant reported 
that he also had a third child from a previous relationship.      

Upon mental status evaluation, it was noted that the 
appellant was alert and fully oriented.  The appellant's 
thoughts were logical and sequential, and there was no 
presence of hallucinations, delusions, psychosis, or thought 
disorders.  Cognitive functioning was in the average range, 
and insight was fair.  Judgment for normal events was good.  
Short-term memory was marked for forgetfulness, and long-term 
memory was adequate.  The appellant's language was clear, 
well modulated, and had good flow.  It was reported that the 
appellant had recurrent memories that seemed to appear out of 
nowhere and which lasted for a few hours to a few days, and 
then remitted.  The memories were usually related to an old 
"anniversary" in the military, such as "heavy rain, humid 
heat, etc."  The appellant's depression was characterized by 
feelings of hopelessness and helplessness, loss of interest, 
energy, and motivation, sleep awakenings, nightmares, night 
sweats, suicidal ideation without plan, and blunted affect.  
The appellant had recurrent and intrusive memories of 
ambushes, people being shot, and dead bodies.  These memories 
were easily triggered by the smells at his job that reminded 
him of the swampy smells of Vietnam.  The memories were also 
triggered by helicopters.  The appellant had avoidance 
behaviors that included his depression, isolation, numbing, 
emotional distancing from people, avoidance of people and 
places, forgetfulness, and emotional constriction.  He also 
had arousal symptoms that included his recurrent and 
intrusive memories, sleep awakenings, nightmares, night 
sweats, sensitivity to injustice, problems with authority 
figures, fantasies of retaliation and revenge, self 
destructive behaviors, anxiety attacks, heightened startle 
response, distrust, and eruptions.  The diagnoses were PTSD, 
chronic, severe; recurrent depression, secondary to PTSD; and 
anxiety attacks, secondary to PTSD.  Psychosocial and 
environmental problems included health, combat stressors, and 
employment.  The assigned Global Assessment of Functioning 
(GAF) score was reported as no higher than 40 in past year.  

In October 2001, the RO received a private medical statement 
from W.E.C., M.D., dated in July 2001.  In the July 2001 
statement, Dr. C. noted that in March 2001, he provided the 
appellant with a psychiatric evaluation.  According to Dr. 
C., the appellant described as direct consequences of his 
Vietnam experiences as having cluster or hyperarousal 
symptoms, which included awakening from nightmares and 
"kicking and grappling" with his wife as if she was a 
Vietcong intruder.  In one such instance, the appellant 
described being awakened from a nightmare and discovering 
that he had carried his wife out into the yard and was 
fighting with her.  Additional hyperarousal symptoms included 
his being hyperalert, intolerant of loud explosive-type 
noises that reminded him of Vietnam, and an intolerance of 
watching war movies.  The appellant indicated that initially 
following his return from active duty in Vietnam, he indulged 
in "heavy" alcohol abuse.  According to the appellant, he 
quit drinking in 1990 and experienced a religious revival at 
that time.  Dr. C. reported that the most pervasive problem 
with the appellant's post-Vietnam years had been a more or 
less continuous dysphoric mood, with recurring episodes of 
deep depression.  During such latter intervals, the appellant 
experienced decreased energy and motivation, a tendency to 
socially isolate himself from his family members and friends, 
and notable irritability, with easily triggered and explosive 
anger, especially in job settings in relation to authority 
figures.  According to Dr. C., that temperament and behavior 
pattern had continued during the years since Vietnam, but had 
increased in severity and frequency for the last two to three 
years.  The appellant noted that his symptoms had become so 
intrusive that it had become necessary for him to utilize the 
counseling services and medication management that had been 
available to him through the outpatient VA Mental Hygiene 
Clinic.  He reported that all of those adverse changes had 
become disruptive not only in his social interaction with his 
family, but also in the job environment.  


Upon mental status evaluation, the appellant's personal 
hygiene and grooming were appropriate.  The appellant was of 
average intelligence and was able to articulate easily.  The 
appellant's mood was dysphoric and somber.  He described a 
distinct pattern of self-isolation from social contact with 
peers on the job in order to avoid being provoked into angry 
confrontations with them.  The appellant displayed some 
labile emotionality as he described his combat related 
experiences.  The diagnoses were PTSD due to combat-related 
stressors in Vietnam.  The GAF score was 50.     

In December 2001, the appellant underwent a VA PTSD 
examination.  At that time, he stated that he had memory 
difficulties and could not "remember things."  The 
appellant indicated that he was currently employed at the 
International Paper Company as a process tender where he 
loaded paper, and that he had been employed at that company 
for a total of 12 years.  Upon mental status evaluation, the 
appellant was alert and oriented in all spheres, and 
cooperative during the clinical interview and 
psychodiagnostic testing.  The appellant denied the presence 
of any auditory or visual hallucinations, or the experience 
of any delusions or any paranoia.  He acknowledged suffering 
from anxiety and depression.  The appellant denied any 
homicidal ideations or any history of suicide attempts or any 
suicidal ideation.  The appellant's affect was appropriate to 
the context and setting, and was congruent with his mood, 
which was reported to be a "good mood."  The appellant was 
found to be able to think on a very concrete level, and his 
social judgment was deemed to be good.  There was some 
difficulty with remote memory, and he experienced difficulty 
with attention and calculation.  The appellant had difficulty 
completing serial 7's, but he did not have any difficulty 
when requested to complete serial 3's.  He evidenced some 
difficulty with short-term memory, and was only able to 
recall two out of three (2/3) objects upon three minute 
recall.  The appellant noted that he experienced sleep 
disturbances in the form of night sweats, and that his night 
sweats woke him up three out of seven nights in the past 
week.  In addition, he indicated that he had that 
"experience of difficulty with awakenings during the 
night," seven out of seven nights in the past week.  The 
appellant also experienced difficulty awakening in the 
morning, seven out of seven mornings in the past week.  
Following the psychiatric evaluation and a review of the 
diagnostic testing, the diagnoses were chronic PTSD, with 
mild to moderate symptoms; and dysthymic disorder.  The 
psychosocial and environmental problems included problems 
with primary support group, death of one uncle and one aunt, 
problems related to the social environment, death of one 
close friend, some social isolation, occupational problems, 
discord with coworkers, and economic problems.  The GAF score 
was 60, with a GAF score of 60 to 65 in the past year.          

By an April 2002 rating action, the RO granted the 
appellant's claim for entitlement to service connection for 
PTSD.  At that time, the RO assigned a 30 percent disability 
rating under Diagnostic Code 9411 for the appellant's 
service-connected PTSD, effective from September 22, 2000.  

A VA psychiatric examination was conducted in October 2002.  
At that time, the appellant stated that he continued to have 
conflicts with co-workers.  The appellant noted that he had 
not missed large amounts of time for work for mental reasons, 
and that he had three and a half years to go before he could 
retire.  According to the examiner, the appellant cried when 
speaking of his depression and how he would like to be more 
interested in his wife, but did not have any drive to do so.  
The appellant indicated that his wife was his "best 
friend," and that their relationship was great.  The 
examiner noted that the appellant had not been involved in 
any kind of violence, assaultiveness, or any suicide 
attempts.  According to the examiner, the appellant was a 
deacon in his local church, and the appellant cried when 
speaking about how he felt about being involved there.  The 
appellant met his minimal responsibilities at home, but he 
could not sit still and often times was "piddling" around 
the house, but evidently "not accomplishing a whole lot."  

Upon mental status evaluation, the examiner reported that the 
appellant often hung his head down and cried several times 
during the interview.  The appellant denied general problems 
with impaired impulse control, but he noted that he did get 
involved in arguments with others, which then decreased his 
motivation.  According to the appellant, his nightmares had 
increased from two to three times a month, to sometimes twice 
a week.  The appellant stated that his sleep was uneven and 
that he talked in his sleep.  The examiner indicated that the 
appellant's speech was rather slow, but content was relevant 
and progression was unimpaired.  The appellant did not 
demonstrate any problems in communication, and he denied 
signs of psychosis such as hallucinations, delusions, ideas 
of reference.  There was no sign of a thought disorder 
process.  The examiner reported that according to the 
appellant, he occasionally saw shadows off to the side of his 
vision, and other times, it seemed as if it were a rat 
quickly scampering away, but he would not see anything if he 
quickly turned his head to look.  The appellant's hygiene was 
fairly good, and he was oriented in all spheres.  The 
appellant recalled four out of four (4/4) objects 
immediately, and approximately 20 minutes later, he recalled 
the same four out of four objects.  According to the 
examiner, when asked two to three times of obsessive and 
ritualistic behavior, the appellant denied it and he did not 
show it in the interview.  The examiner noted that the 
appellant denied panic attacks and other disorders, but was 
sometimes rather vague in describing his problems.  The 
examiner stated that the appellant paradoxically seemed to 
enjoy watching war movies, but nonetheless, reacted 
physiologically and cognitively to them.  According to the 
examiner, the appellant's PTSD symptoms primarily included 
physiological arousal, but there was some avoidance and 
numbing, and some mild re-experiencing.  The examiner 
indicated that the appellant's symptoms were rather moderate 
most of the time.  The examiner noted that the appellant 
seemed disillusioned and demoralized, but that it was not 
clear if that was due more to his PTSD or to his depression.  
The diagnoses were mild to moderate PTSD, and depressive 
disorder that did not meeting all the criteria for major 
depressive disorder.  The psychosocial and environmental 
problems included chronic conflicts with work associates and 
some general arousal, especially in social situations.  The 
GAF score for PTSD was approximately 55; when the other two 
conditions were added, it dropped to 50.  The examiner noted 
that he could not reliably separate Global Assessment of 
Functioning of the other two conditions from the PTSD; he 
stated that, as indicated, the symptomatology were much the 
same. 

In November 2003, a personal hearing was conducted at the RO 
before the Board.  At that time, the appellant testified that 
his PTSD symptoms included nightmares, night sweats, 
flashbacks, memory impairment, and anxiety attacks.  He 
stated that he did not have any friends and that he really 
did not go out, with the exception of work and church.  The 
appellant's wife testified that the appellant was "impatient 
and intolerant" with her and their children.  She stated 
that the appellant never wanted to "do anything" or leave 
the house, and that he just stayed in a state of depression 
and stared. 


III.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2003).  Pertinent regulations do not require that all cases 
show all findings specified by the VA's Schedule for Rating 
Disabilities, but that findings sufficient to identify the 
disease and the resulting disability and above all, 
coordination of the rating with impairment of function will 
be expected in all cases.  38 C.F.R. § 4.21 (2003).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
rule articulated in Francisco did not apply to the assignment 
of an initial rating for a disability following an initial 
award of service connection for that disability.  Id.; 
Francisco, 7 Vet. App. at 58.  In Fenderson, the Court also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 119.       

As noted above, in the April 2002 rating action, the 
appellant's claim for entitlement to service connection for 
PTSD was granted and a 30 percent disabling evaluation was 
assigned under Diagnostic Code 9411, effective from September 
22, 2000.  As the appellant took issue with the initial 
rating assigned following the grant of service connection, 
separate ratings may be assigned for separate periods of time 
based on the facts found.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Thus, the Board must evaluate the relevant 
evidence since September 22, 2000. 

The appellant's service-connected PTSD is currently assigned 
a 30 percent evaluation in accordance with the criteria set 
forth in 38 C.F.R. § 4.130, Diagnostic Code 9411.  This 
rating contemplates PTSD manifested by occupational and 
social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood; 
anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; and mild memory loss (such 
as forgetting names, directions, and recent events).  38 
C.F.R. § 4.130, Diagnostic Code 9411.    

A 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.     

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and an inability to 
establish and maintain effective relationships.  Id.     

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

Based on the evidence described above, the Board finds that 
the evidence supports a grant of an initial 50 percent 
evaluation for PTSD.  In this regard, the medical evidence of 
record may be characterized as showing a disability picture 
that results in occupational and social impairment, with 
reduced reliability and productivity due to such symptoms as 
memory impairment, depression, anxiety, irritability, 
nightmares, flashbacks, disturbances of mood and motivation, 
and difficulty in establishing and maintaining effective work 
and social relationships.  In the August 2001 private 
psychiatric medical evaluation report, it was noted that the 
appellant's short-term memory was marked for forgetfulness.  
It was also noted that the appellant's PTSD symptoms included 
depression, anxiety attacks, nightmares, night sweats, 
isolation, emotional distancing from people, forgetfulness, 
and heightened startle response.  In addition, in the 
appellant's December 2001 VA PTSD examination, there was some 
difficulty with remote memory, and the appellant experienced 
difficulty with attention and calculation.  The appellant 
also evidenced some difficulty with short-term memory.  
Moreover, in the appellant's October 2002 VA PTSD 
examination, the examiner noted that the appellant seemed 
disillusioned and demoralized.  

In the instant case, the Board recognizes that the appellant 
works and apparently does so at a level acceptable to his 
employer.  However, the July 2001 private medical statement, 
Dr. C. stated that the appellant described a distinct pattern 
of self-isolation from social contact with peers on the job 
in order to avoid being provoked into angry confrontations 
with them.  In addition, in the appellant's October 2002 VA 
psychiatric examination, the examiner noted that the 
appellant had chronic conflicts with work associates and some 
general arousal, especially in social situations.  Moreover, 
the Board further recognizes that although the appellant has 
been able to maintain a very good relationship with his wife 
and children, it also appears that the appellant's PTSD 
affects his entire family.  The appellant isolates himself at 
home, and with the exception of work and church, he does not 
like to leave his house.  In the November 2003 Travel Board 
hearing, the appellant's wife testified that the appellant 
was "impatient and intolerant" with her and their children, 
and that he just stayed in a state of depression and stared.  
Furthermore, in the appellant's October 2002 VA psychiatric 
examination, the appellant cried when speaking of his 
depression and how he would like to be more interested in his 
wife, but did not have any drive to do so.  

In regard to the appellant's GAF scores, the Board notes that 
while the appellant's lowest GAF score was 40, and his 
highest GAF score was 65, the remainder of his GAF scores 
ranged from 50 to 55.  As defined in the fourth edition of 
the American Psychiatric Associations Diagnostic and 
Statistical Manual (DSM-IV), a GAF score of 31 to 40 
indicates some impairment in reality testing or communication 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood.  A GAF score 
of 41 to 50 reflects serious symptoms, or any serious 
impairment in social, occupational or school functioning.  A 
GAF score of 51 to 60 reflects moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.   

Based on the evidence described above, the appellant's PTSD 
symptomatology more nearly approximates the criteria for a 50 
percent rating under the current provisions of 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  See 38 C.F.R. § 4.7 (2003).  
At the very least, the evidence for and against an evaluation 
in excess of 30 percent for the service-connected PTSD is in 
equipoise, and as such, reasonable doubt is resolved in favor 
of the appellant.  See 38 C.F.R. § 4.3 (2003).  Accordingly, 
an initial evaluation of 50 percent evaluation for PTSD is 
warranted for the entire period since the award of service 
connection.

As to whether the appellant's service-connected PTSD rises to 
the level of 70 percent disabling, the Board finds that it 
does not.  As noted above, to receive a 70 percent rating, 
there must be occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked 


irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  38 C.F.R. § 4.130, 
Code 9411.

In this case, the appellant does not have the symptomatology 
typical of a higher rating of 70 percent.  He has been able 
to maintain personal hygiene and other basic activities of 
daily living.  The appellant has not had problems with speech 
or spatial disorientation.  Although he was described as 
having flashbacks and nightmares, he has not had near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, and 
does not experience other symptoms characteristic of the 70 
percent rating.  The Board recognizes that in the August 2001 
private psychiatric evaluation report, it was noted that the 
appellant had suicidal ideations without plan.  However, the 
Board observes that in the appellant's December 2001 VA PTSD 
examination, the appellant denied any history of suicide 
attempts or any suicidal or homicidal ideations.  In 
addition, in the appellant's October 2002 VA psychiatric 
examination, the examiner noted that the appellant had not 
been involved in any suicide attempts.  Moreover, although 
the appellant has indicated that he has problems with 
irritability and impaired impulse control, the Board notes 
that in the appellant's October 2002 VA examination, the 
examiner reported that the appellant had not been involved in 
any kind of violence or assaultiveness.  Furthermore, the 
examiner stated that when asked two to three times of 
obsessive and ritualistic behavior, the appellant denied it 
and he did not show it in the interview.  Indeed, the Board 
observes that it is the criteria for the 50 percent rating 
that specifically refer to disturbances akin to those 
experienced by the appellant, problems with motivation and 
mood, memory impairment, difficulty in establishing and 
maintaining effective relationships, etc.  Although he has 
had problems with social isolation, such problems have not 
resulted in deficiencies in most areas.  Consequently, the 
Board finds that his symptoms are best represented by the 
criteria for a 50 percent rating, not those required for the 
70 percent rating.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2003).




ORDER

An initial 50 percent rating for the service-connected PTSD 
is granted, subject to the regulations governing the payment 
of monetary benefits.  


REMAND

In the appellant's November 2003 Travel Board hearing, the 
appellant testified that during his first period of active 
military service, he experienced a decrease in his hearing.  
Additionally, in a PTSD Questionnaire, submitted by the 
appellant in October 2001, the appellant stated that his 
bilateral hearing loss and tinnitus were first detected while 
he was stationed in Saudi Arabia during the Persian Gulf War.  
The Board also observes that in the appellant's February 1995 
VA examination, the appellant stated that while he was 
stationed in Saudi Arabia during the Persian Gulf War, he 
developed neck and back pain, and body stiffness, and was 
later diagnosed with degenerative disc disease of the 
cervical spine.

The Board further notes that in the appellant's November 2003 
Travel Board hearing, the appellant reported that in 
approximately 1997, during a two week period in the Army 
Reserves, he developed a pain in his groin area.  However, 
the appellant stated that he did not seek any treatment for 
the pain during his two-week period of service with the Army 
Reserves, and that it was not until after his two week period 
of service was over that he sought treatment from a private 
physician and was diagnosed with a hernia.  In addition, the 
appellant further testified that prior to his second period 
of service from December 1990 to May 1991, he was diagnosed 
with hemorrhoids and peptic ulcer disease.  

In this case, the Board notes that although the appellant's 
service medical records from his first period of active 
military service, from April 1967 to April 1969, are of 
record, the appellant's service medical records from his 
second period of active military service, from December 1990 
to May 1991, are not of record.  In this regard, the Board 
observes that while it appears that the RO has attempted to 
locate the appellant's service medical records with the 
National Personnel Records Center (NPRC) and the Adjutant 
General of Texas, there is no definitive written 
documentation from either the NPRC or the Adjutant General of 
Texas as to whether either agency retains copies of any of 
the appellant's service medical records.  Thus, as additional 
action by the RO may be helpful in either obtaining such 
putative records, or documented information that the service 
medical records from the appellant's second period of active 
military service cannot be obtained, the Board finds that 
further development in this regard is warranted.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992); see generally 
Murincsak v. Derwinski, 2 Vet. App. 363, 372-73 (1992).        

Accordingly, this case is remanded to the RO for the 
following actions.   

1.  The RO must review the claims folder 
and ensure that all VCAA notice and duty 
to assist obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  The 
appellant should be specifically told of 
the information or evidence he needs to 
submit to substantiate his claims and 
what evidence VA will obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In this regard, the RO should 
specifically request that the appellant 
identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for his bilateral hearing 
loss, tinnitus, right inguinal hernia, 
hemorrhoids, peptic ulcer disease, neck 
pain and body stiffness, and/or 
degenerative disc disease of the cervical 
spine, at any time following his first 
period of military service.  With any 
necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured.  All attempts to 
secure this evidence must be documented 
in the claims file by the RO.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the appellant and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The appellant and his 
representative must then be given an 
opportunity to respond.

2.  The RO should also contact the 
National Personnel Records Center in St. 
Louis, Missouri, or any other appropriate 
agency, and request the appellant's 
service medical records from his second 
period of active military service, from 
December 1990 to May 1991.  Any records 
or information obtained must be make part 
of the claims folder.  If records are 
unavailable from any sources, a written 
negative reply should be obtained and 
associated with the claims file.  

3.  Thereafter, the RO should review the 
claims file and take all other proper 
measures to ensure full and complete 
compliance with the duty-to-notify and 
duty-to-assist provisions of the VCAA.  

4.  The RO should then review and re-
adjudicate the issues on appeal.  If any 
such action does not resolve each claim 
to the appellant's satisfaction, the RO 
should provide the appellant and his 
representative a supplemental statement 
of the case and an appropriate period of 
time should be allowed for response.  
Thereafter, the case should be returned 
to the Board for appellate review.

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



